Exhibit 10.12
First Amended and Restated Employment Agreement
     This First Amended and Restated Employment Agreement (the “Agreement”) is
made as of January 1, 2009, between COMSYS IT Partners, Inc., a Delaware
corporation (the “Company”), and Ken R. Bramlett, Jr. (the “Executive”).

1.   BACKGROUND

1.1   The Executive is a party to that certain employment agreement with the
Company dated January 3, 2006, and currently holds a senior executive position
with the Company. As a result, the Executive has significant responsibility for
the Company’s management, profitability and growth. Likewise, the Executive
possesses an intimate knowledge of the Company’s business and affairs, including
its policies, plans, methods, personnel, opportunities, and challenges.   1.2  
The Company’s Board of Directors (the “Board”), acting through the Compensation
Committee, considers the continued employment of the Executive to be in the best
interests of the Company and its shareholders. The Compensation Committee
desires to structure the Executive’s compensation to encourage the Executive to
remain in service to the Company. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
the extent applicable, and to otherwise meet current needs. It is the intent of
the Company that amounts that constitute deferred compensation under this
Agreement shall not be taxable to the Executive for income tax purposes until
the time actually received by the Executive.   2.   DEFINITIONS. For purposes of
this Agreement, the following terms have the meanings set forth below. Other
defined terms have the meanings set forth in the provisions of this Agreement in
which they are used.   2.1   Base Salary is defined in Section 4.1.   2.2  
Beneficial Owner is defined in Rule 13d-3 of the Exchange Act.   2.3   Benefit
means any Company- provided or -sponsored pension plan, 401k plan, insurance
plan, or other employee benefit plan, program or arrangement, made available to
the Company’s employees generally.   2.4   Bonus Potential means the bonus
amount that would be earned by the Executive under the Company Bonus Plan if the
Company’s EBITDA is 100% of the targeted EBITDA for the applicable period as set
forth on Exhibit B. The Executive’s standard Bonus Potential is set forth on
Exhibit A, Schedule 1, but the actual Bonus Potential in any year may be
adjusted up or down with the Executive’s prior written consent.   2.5   Bonus
Potential Earned means the amount of the Executive’s Bonus Potential that was
earned during the bonus period in question. The amount earned will be equal to
the percentage of Bonus Potential during the bonus period that corresponds to
actual performance during that period, multiplied by the Executive’s Bonus
Potential. The amount earned will be prorated for any bonus period the Executive
was not employed by

 



--------------------------------------------------------------------------------



 



    the Company for the entire bonus period based on the portion of the bonus
period the Executive was employed by the Company. Any such prorated bonus will
be determined at the same time and in the same manner that bonuses are
determined for other participants in the Company Bonus Plan upon completion of
such bonus period and payments will be made at the time specified in Exhibit B.
In no event will any portion of the Bonus Potential be deemed to have been
earned by the Executive if the Executive resigns other than for Good Reason or
if the Employment is terminated for Cause.   2.6   Cause: As used in this
Agreement:

  (a)   The terms “Cause,” “for cause” or “with cause” (in upper or lower case)
mean only one or more of the following except as excluded by subparagraph (b):
(1) the Executive’s conviction of a felony; (2) the Executive’s willful,
material and irreparable breach of this Agreement (other than for reason of
illness or disability) or any other agreement or contract between the Executive
and the Company or any of its subsidiaries; (3) the Executive’s gross negligence
in the performance of, or intentional nonperformance of or inattention to, the
Executive’s material duties and responsibilities hereunder, continuing for
thirty (30) days after receipt of written notice of need to cure the same; or
(4) the Executive’s willful dishonesty or financial dishonesty, moral turpitude,
fraud, theft or material misconduct with respect to the business or affairs of
the Company or any of its subsidiaries.     (b)   The terms “Cause,” “for
cause,” and “with cause” (in upper or lower case) shall not include any of the
following: (1) bad judgment; (2) negligence other than gross negligence; (3) any
act or omission that was based upon (i) authority given pursuant to a resolution
duly adopted by the Board, (ii) instructions of the Board or any committee
thereof or the chief executive officer of the Company or (iii) the advice of
counsel for the Company; or (4) any act or omission that the Executive believed
in good faith to have been in the interest of the Company, without intent of the
Executive to gain therefrom, directly or indirectly, a personal profit to which
he was not legally entitled.

2.7   Change of Control is defined in Section 10.2.   2.8   COBRA means the
Consolidated Omnibus Budget Reconciliation Act, as the same may be amended from
time to time, or any successor statute, together with any applicable regulations
in effect at the time in question.   2.9   Company Bonus Plan refers to the plan
that provides for incentive-based annual corporate bonuses for all Senior
Executives, or such other bonus plan as the Company may from time to time adopt
for its Senior Executives in its sole discretion, for providing such
incentive-based annual bonuses. The Company Bonus Plan shall establish the bonus
criteria for the Company and/or the Executive required for specified bonus
payment percentages to be earned. Any such employee-performance criteria which
the Company makes applicable to the Executive shall be consistent with the
Executive’s Position. The Executive’s Bonus Plan is attached as Exhibit B.

2



--------------------------------------------------------------------------------



 



2.10   Company Group means COMSYS IT Partners, Inc. and its subsidiaries.   2.11
  Company Business is intentionally defined broadly in view of the Executive’s
senior position with the Company; it means (1) any business engaged in by the
Company Group during the Executive’s Employment, or (2) any other business as to
which the Company Group has made demonstrable preparation to engage in during
such Employment and (i) in which preparation the Executive materially
participated, or (ii) concerning which preparation the Executive had access to
Confidential Information.   2.12   Confidential Information means information of
any Company Business that the Executive learns in the course of the Employment,
including but not limited to the information described in Section 8.1, other
than information which the Executive can show: (i) was in the Executive’s
possession or within the Executive’s knowledge before the Employment; or (ii) is
or becomes generally known to persons who could take economic advantage of it,
other than officers, directors, and employees of the Company, without breach of
an obligation to the Company; or (iii) the Executive obtained from a party
having the right to disclose it without violation of an obligation to the
Company; or (iv) is required to be disclosed pursuant to legal process (e.g., a
subpoena), provided that the Executive notifies the Company immediately upon
receiving or becoming aware of the legal process in question.   2.13   Day, in
upper or lower case, means a calendar day except as otherwise stated.   2.14  
Effective Date is defined in Section 5.1.   2.15   Employment means the
Executive’s employment with the Company.   2.16   Exchange Act means the
Securities Exchange Act of 1934, as amended.   2.17   Good Reason means the
occurrence of any one or more of the following events without the Executive’s
express prior written consent (see also the notice-and-cure provision in the
definition of Resignation for Good Reason):

  (a)   (1) removal by the Board of the Executive from the Position; (2) a
material diminution in the Executive’s Position, duties, or responsibility from
that held by the Executive immediately prior to such change; or (3) the
assignment by the Company to the Executive of duties that are materially
inconsistent with the Executive’s Position;     (b)   the Company’s requiring
the Executive to be permanently based (meaning requiring the Executive to
perform a majority of his duties for a period of more than 30 days) anywhere
other than within 50 miles of the Executive’s job location at the time that the
directive for such relocation is made by the Company;     (c)   any Reduction in
the Executive’s Base Salary, Bonus Potential, or other compensation (including
without limitation any Reduction of any non-contingent bonus or incentive
compensation for which the Executive is eligible);

3



--------------------------------------------------------------------------------



 



  (d)   failure to provide the Executive with any Benefit for which the
Executive is eligible under the Benefit plan’s requirements (and, if such
Benefit in question is optional, which the Executive has elected to receive);  
  (e)   any failure of the Company to fulfill its material obligations under
this Agreement or under any stock or stock option agreement, change of control
agreement, bonus, benefit or incentive plan or other agreement between the
Executive and the Company (the Company’s failure to fulfill obligations
addressed in subsections (a) through (d) shall be governed by those subsections
and not subsection (e));     (f)   failure of the Company to provide or maintain
a Company Bonus Plan whereby the Executive may earn a bonus as set forth in
Section 4.2; or     (g)   any purported termination by the Company of the
Employment other than as expressly permitted by this Agreement.

2.18   Group is defined in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended.   2.19   Merger Transaction means a merger,
consolidation or reorganization of the Company with or into any other Person or
Group, other than the Permitted Holders.   2.20   On-Target Performance means
the point at which the requirements under the Company Bonus Plan necessary for a
full payout of the Bonus Potential have been achieved.   2.21   Permitted
Holders means Wachovia Investors, Inc. and its affiliates.   2.22   Person is
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended.   2.23   Position means the area of responsibility so identified on
Exhibit A, Schedule 1. If the Company in its sole discretion increases the
Executive’s area of responsibility, then such increased area of responsibility
shall be deemed the Position for all purposes hereunder.   2.24   Reduction, as
applied to any aspect of the Executive’s compensation or benefits, means any
exclusion, discontinuance without comparable replacement, diminution, or
reduction in the same as in effect immediately prior to such exclusion,
discontinuance, diminution, or reduction.   2.25   Resign for Good Reason or
Resignation for Good Reason means that all of the following occur:

  (a)   the Executive notifies the Company in writing, in accordance with the
notice provisions of this Agreement, of the occurrence of one or more events
constituting Good Reason hereunder;

4



--------------------------------------------------------------------------------



 



  (b)   the Company fails to revoke, rescind, cancel, or cure the event (or if
more than one, all such events) that was the subject of the notification under
subparagraph (a) within thirty (30) days after such notice; and     (c)   within
ten (10) business days after the end of the thirty-day period described in
subparagraph (b), the Executive delivers to the Company a notice of resignation
in accordance with this Agreement.

2.26   Sale Transaction means a sale, lease, exchange or other transfer of all
or substantially all the assets of the Company and its consolidated subsidiaries
to any other Person or Group, other than the Permitted Holders.   2.27  
Schedule 1 means Schedule 1 set forth at the end of this Agreement in Exhibit A.
  2.28   Senior Executives means those officers of the Company who are
designated executive officers from time to time.   2.29   Severance Benefits
means the post-employment compensation and benefits to be provided to the
Executive by the Company as set forth in Section 6.   2.30   Severance Payment
is defined in Section 6.1.   2.31   Special Severance Benefits is defined in
Section 10.1.   2.32   Special Severance Payment is defined in Section 10.1.  
2.33   Termination Date means the effective date of the Executive’s termination
of Employment with the Company Group. For purposes of this Agreement, whether a
termination of Employment has occurred shall be determined consistent with the
requirements of Section 409A of the Code and the Company’s administrative
policies, including, when applicable, the COMSYS 409A Policy.   2.34   Tribunal
means a court or other body of competent jurisdiction that is deciding a matter
relating to this Agreement.   2.35   Voting Stock means shares of capital stock
of the Company the holders of which are entitled to vote for the election of
directors, but excluding shares entitled to so vote only upon the occurrence of
a contingency unless that contingency shall have occurred.   3.   EMPLOYMENT  
3.1   Position. Subject to the terms and conditions hereinafter set forth, the
Company hereby agrees to employ the Executive, and the Executive hereby agrees
to serve the Company, at the office and in the Position referred to on
Exhibit A, Schedule 1.

  (a)   The Executive will (i) devote his full time, attention, and energies to
the business of the Company and will diligently and to the best of his ability
perform all duties incident to his Employment hereunder; (ii) use his best
efforts to promote the

5



--------------------------------------------------------------------------------



 



      interests and goodwill of the Company; and (iii) perform such other duties
commensurate with the Position as the Board may from time-to-time assign to the
Executive.     (b)   The Executive shall obtain the written consent of the Board
prior to serving on corporate, civic or charitable boards or committees. This
Section 3.1 shall not be construed as preventing the Executive from serving on
the corporate, civic or charitable boards or committees on which he currently
serves, as listed on Exhibit C; provided that in no event shall any such service
or business activity require the provision of substantial services by the
Executive to the operations or the affairs of such businesses or enterprises
such that the provision thereof would interfere in any respect with the
performance of the Executive’s duties hereunder.

3.2   Office Space, Equipment, etc. The Company shall provide the Executive with
office space, related facilities, equipment, and support personnel that are
commensurate with the Position.   3.3   Expense Reimbursement.

  (a)   The Company will timely reimburse the Executive for reasonable business
expenses incurred by the Executive in connection with the Employment in
accordance with the Company’s then-current policies no later than seventy-five
(75) days following the date on which the Executive incurs such expense(s).    
(b)   Without limiting Section 2.17(b) (Good Reason includes relocation without
consent), or this Section 3.3, if the Company determines that the Executive
shall be relocated, then the Company shall, in connection with such relocation,
pay or reimburse the Executive for all reasonable moving expenses incurred by
the Executive, in accordance with the Company’s then-current policies, no later
than seventy-five (75) days following the date on which the Executive incurs
such expense(s).

4.   COMPENSATION AND BENEFITS DURING EMPLOYMENT. During the Employment, the
Company shall provide compensation and benefits to the Executive as follows.  
4.1   Base Salary. The Company shall pay the Executive a base salary at a rate
(before deductions, e.g., for employee-paid insurance premiums; deferrals, e.g.,
for flex-plan contributions; and withholding) not less than the Base Salary rate
set forth in Exhibit A, Schedule 1. If the Company in its sole discretion
increases the Executive’s base salary, then such increased salary shall be
deemed the Base Salary for all purposes hereunder. All salary payments shall be
made in accordance with the normal payroll practices of the Company but in no
less than equal semi-monthly installments, less withholding or deductions
required by law or agreed to by the Executive.   4.2   Annual Bonus. In addition
to the Base Salary, the Executive will participate in the Company’s Bonus Plan.
Executive will be paid his Bonus Potential Earned pursuant to

6



--------------------------------------------------------------------------------



 



    the terms of the Company Bonus Plan. A copy of Executive’s Bonus Plan is
attached as Exhibit B.   4.3   Benefits. The Executive shall, upon satisfaction
of legal or applicable third-party provider eligibility requirements with
respect thereto, be entitled to participate in all Benefits now or hereafter in
effect or that are hereafter made available to the Company’s employees
generally. The previous sentence shall not be construed as limiting the
Company’s right, in its sole discretion, to add to, reduce, modify, or eliminate
any such Benefit. In addition, the Company shall maintain for the Executive any
specific benefits set forth on Exhibit A, Schedule 1.   4.4   Vacation;
Holidays; Sick Leave. During the Employment, the Executive shall be entitled to
sick leave, holidays, and an annual vacation (included within the Company’s Paid
Time Off Policy (“PTO”)), all in accordance with the regular policy of the
Company for its Senior Executives (but in no event less than the minimum annual
vacation set forth on Exhibit A, Schedule 1), during which time his compensation
and benefits shall be paid or provided in full.   4.5   Annual Compensation
Review. At least annually during the Employment, the Company shall review with
the Executive the Base Salary, the Bonus Potential, and all other forms of
compensation, which the Executive is then receiving (or, in the case of
contingent compensation, for which the Executive is a participant in the
applicable plan). The Base Salary and Bonus Potential may be increased (but not
decreased) from time to time as determined by the Company’s Board or the
Compensation Committee thereof. Any increase in Base Salary shall not limit or
reduce any other obligation of the Company to the Executive under this
Agreement. The Base Salary and Bonus Potential may not be decreased without the
Executive’s express prior written consent.   4.6   Equity. Additional awards of
securities under the COMSYS IT Partners, Inc. Amended and Restated 2004 Stock
Incentive Plan (or any successor equity incentive plans) competitive with
industry standards for executives in like positions shall be made subject to the
discretion of the Compensation Committee of the Board.   5.   TERMINATION OF
EMPLOYMENT   5.1   Term of Agreement. The term of the Employment shall commence
on the date hereof (the “Effective Date”) and continue to December 31, 2009 (the
“Original Term”) and renew automatically for successive one-year terms (each, a
“Renewal Term”) unless notice of non-renewal is given by either party to the
other party at least six months prior to the end of the Original Term or any
Renewal Term (the “Expiration Date”); provided that the Employment may also be
terminated prior to such Expiration Date (i) by the Executive for any reason,
including Good Reason, (ii) by the Company with Cause, (iii) by the Company
without Cause or (iv) by the Company upon the Disability or death of the
Executive. In the event that (i) the Company does not renew the Agreement at the
end of the Original Term or any Renewal Term, (ii) the Company terminates
Employment prior to the Expiration Date without Cause, (iii) the Executive
terminates Employment prior to the Expiration Date for Good Reason, or (iv) the
death or Disability

7



--------------------------------------------------------------------------------



 



  of the Executive, the Executive shall be entitled to receive Severance
Benefits pursuant to Section 6 of this Agreement.   5.2   Termination in the
Event of Disability. In the event of the incapacity of the Executive, by reason
of mental or physical disability to perform his material duties hereunder, for a
period of 120 consecutive days or 180 non-consecutive days during any twelve
(12) month period, as reasonably determined by the Board or as certified by a
qualified physician selected by the Board (collectively, “Disability”), the
Company may terminate the Executive’s Employment effective upon written notice
to the Executive. Prior to the termination of Executive’s Employment pursuant to
this Section 5.2, during any period that the Executive fails to perform his
full-time duties with the Company as a result of incapacity due to physical or
mental illness, he shall continue to receive his Base Salary, Bonus and other
benefits provided hereunder, less the amount of any disability benefits received
by the Executive during such period under any disability plan or program
sponsored by the Company.   5.3   Notice of Resignation; Waiver of Notice
Period. If the Executive resigns from the Company, the Executive will give the
Company at least four (4) weeks’ prior notice of resignation. The Company may in
its discretion waive any notice period stated in the Executive’s notice of
resignation, in which case the Termination Date of the Employment will be the
date of such waiver.   5.4   No Termination of Agreement Per Se. Termination of
the Employment will not terminate this Agreement per se; to the extent that
either party has any right under applicable law to terminate this Agreement, any
such termination of this Agreement shall be deemed solely to be a termination of
the Employment without affecting any other right or obligation hereunder except
as provided herein in connection with termination of the Employment.   5.5  
Transition of Email, Correspondence, etc. If the Employment is terminated by
either the Executive or the Company, the Company will provide reasonable
cooperation in (i) permitting the Executive to copy or remove the Executive’s
personal files (not including Company Confidential Information) from the
Executive’s computer and office, and (ii) arranging for any personal emails or
phone messages to be forwarded to the Executive for a reasonable period of time
after such termination (not to exceed sixty (60) days).   5.6   Payments
Following Termination.

  (a)   If the Employment is terminated for any reason, either by the Company or
by the Executive’s resignation, then the Company shall pay the Executive the
following amounts as part of the Company’s next regular payroll cycle but in no
event later than thirty (30) days after the Termination Date, to the extent that
the same have not already been paid;

  (i)   any and all salary and vacation pay earned through the Termination Date;
and     (ii)   any reimbursable expenses properly reported by the Executive.

8



--------------------------------------------------------------------------------



 



  (b)   Unless the Executive resigns without Good Reason or the Employment is
terminated for Cause, then the Company shall pay any applicable prorated Bonus
Potential Earned for the bonus period in which such termination occurs at the
time specified in Exhibit B.

6.   SEVERANCE BENEFITS UPON CERTAIN TERMINATIONS   6.1   Severance Payment. If
(1) the Company does not renew the Agreement at the end of the Original Term or
any Renewal Term, (2) the Employment is terminated by the Company other than for
Cause, (3) the Executive resigns for Good Reason, (4) the Executive is
terminated due to a Disability pursuant to Section 5.2 of this Agreement or
(5) the Executive dies, then:

  (a)   the Company shall pay to the Executive, if living, an amount equal to
one and a half (1.5) times the highest Base Salary in effect (i) during the
12 months immediately prior to the Termination Date or (ii) during the
Employment, if the Employment has lasted less than 12 months;     (b)   in
addition to the severance provided in Section 6.1(a), the Executive shall also
receive one (1.0) times (1) the average Bonus Potential Earned by the Executive
for the two (2) years ending prior to the Termination Date (the payments
provided in subsections (a) and (b) are collectively referred to as the
“Severance Payment”);     (c)   if the Employment is terminated (i) by the
Company in the event of Executive’s Disability, (ii) upon the Executive’s death,
or (iii) upon a Change of Control, the Severance Payment shall be paid in cash
or immediately-available funds, in a lump sum within 10 business days following
the Termination Date; provided, however, if the Employment is terminated by the
Company in the event of Executive’s Disability, any Severance Payment owed to
the Executive under this Section 6.1 shall be offset by any amount paid to the
Executive pursuant to any disability insurance policy for which the Company has
paid the premiums;     (d)   if the Employment is terminated (i) by the Company
without Cause (including non-renewal of the Agreement at the end of the Original
Term or any Renewal Term) or (ii) by the Executive for Good Reason, the
Executive shall be entitled to receive the Severance Payment in twenty-four
(24) equal monthly installments during the two-year period following the
Termination Date, commencing as soon as administratively practicable, but no
later than seventy-five (75) days, following the Termination Date;     (e)   if
the Executive is not living, then the Severance Payment shall be paid to the
Executive’s heir(s), assign(s), successor(s)-in-interest, or legal
representative(s), in the same manner as specified in subparagraph (c); and    
(f)   as a condition to making any Severance Payment, the Company will require
the Executive or his legal representative(s) to first execute a release in form
and substance satisfactory to the Company, which contains a full release of all
claims

9



--------------------------------------------------------------------------------



 



      against the Company and certain other provisions, including but not
limited to a reaffirmation of the restrictive covenants in Sections 9.1 and 9.2.

6.2   Continuation of Insurance and Related Benefits. If (1) the Company does
not renew the Agreement at the end of the Original Term or any Renewal Term,
(2) the Employment is terminated by the Company other than for Cause, (3) the
Executive resigns for Good Reason, (4) the Executive is terminated due to a
Disability pursuant to Section 5.2 of this Agreement or (5) the Executive dies,
then:

  (a)   The Company shall, to the greatest extent permitted by applicable law
and the terms and conditions of the applicable insurance or benefit plan,
maintain the Executive (if living) and the Executive’s dependents as
participants in the health, dental and similar benefit plans offered to (and on
the same terms as) other Senior Executives until the 42-month anniversary of the
Termination Date, and in the life, accident, and disability insurance plans
offered to (and on the same terms as) other Senior Executives until the 24-month
anniversary of the Termination Date.     (b)   To the extent that applicable law
or the terms and conditions of the applicable insurance or benefit plan do not
permit the Company to comply with subparagraph (a), the Company shall reimburse
the Executive (if living) and the Executive’s dependents, for all expenses
incurred by any of them in maintaining the same levels of coverage under COBRA,
to the extent applicable, for the applicable COBRA continuation coverage period,
but solely to the extent that such expenses exceed the deduction or amount that
would have been required to be paid by the Executive for such coverage if the
Employment had not been terminated. Following the applicable COBRA continuation
coverage period, if any, the Company shall provide the Executive (if living) and
the Executive’s dependents with substantially similar levels of coverage under
an individual or group policy for the duration of the time period specified in
subparagraph (a).     (c)   If Employment is terminated by the Executive’s
death, or if the Executive dies before the expiration of the Company’s
obligation under this Section 6.2, then the Company shall, to the greatest
extent permitted by applicable law and the terms and conditions of the
applicable insurance or benefit plan, continue to maintain coverage for the
Executive’s dependents under all insurance plans referred to in this Section 6.2
for which such dependents had coverage as of the date of the Executive’s death,
at the same coverage levels and for the same period of time as would have been
required had the Executive not died.

6.3   D&O Insurance, and Indemnification. Through at least the sixth anniversary
of the Termination Date, the Company shall maintain coverage for the Executive
as a named insured on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide the Executive with at least the
same corporate indemnification as it provides to other Senior Executives. All
such directors’ and officers’ insurance policies will provide prior acts
coverage from September 30, 2004.

10



--------------------------------------------------------------------------------



 



6.4   No Other Severance Benefits. Other than as described above in Sections 6.1
and 6.2 and as described below in Sections 10 and 11, the Executive shall not be
entitled to any payment, benefit, damages, award or compensation in connection
with termination of the Employment, by either the Company or the Executive,
except as may be expressly provided in another written agreement, if any,
approved by the Board and executed by the Executive and by the Chief Executive
Officer. Neither the Executive nor the Company is obligated to enter into any
such other written agreement.   6.5   No Waiver of ERISA-Related Rights. Nothing
in this Agreement shall be construed to be a waiver by the Executive of any
benefits accrued for or due to the Executive under any employee benefit plan (as
such term is defined in the Employee Retirement Income Security Act of 1974, as
amended) maintained by the Company, if any, except that the Executive shall not
be entitled to any severance benefits pursuant to any severance plan or program
of the Company other than as provided herein.   6.6   Mitigation Not Required.
The Executive shall not be required to mitigate the amount of any payment or
benefit which is to be paid or provided by the Company pursuant to this
Section 6. Any remuneration received by the Executive from a third party
following termination of the Employment shall not apply to reduce the Company’s
obligations to make payments or provide benefits hereunder.   7.   TAX
WITHHOLDING. Notwithstanding any other provision of this Agreement, the Company
may withhold from amounts payable under this Agreement, or under any other
agreement between the Executive and the Company, all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.   8.   CONFIDENTIAL INFORMATION   8.1   Executive acknowledges that
in the course of his employment by the Company, the Company has provided him and
will continue to provide him, prior to any termination hereof, with certain
Confidential Information and knowledge concerning the operations of the Company
Group which the Company desires to protect. This Confidential Information shall
include, but is not limited to:

  (a)   terms and conditions of and the identity of the parties to the Company
Group’s agreements with its clients and suppliers, including but not limited to
price information;     (b)   management systems, policies or procedures,
including the contents of related forms and manuals;     (c)   professional
advice rendered or taken by the Company Group;     (d)   the Company Group’s own
financial data, business and management information, strategies and plans and
internal practices and procedures, including but not limited to internal
financial records, statements and information, cost reports or other financial
information;

11



--------------------------------------------------------------------------------



 



  (e)   proprietary software, systems and technology-related methodologies of
the Company Group and their clients;     (f)   salary, bonus and other personnel
information relating to the Company Group’s personnel;     (g)   the Company
Group’s business and management development plans, including but not limited to
proposed or actual plans regarding acquisitions (including the identity of any
acquisition contacts), divestitures, asset sales, and mergers;     (h)  
decisions and deliberations of the Company Group’s committees or boards; and    
(i)   litigation, disputes, or investigations to which the Company Group may be
party and legal advice provided to Executive on behalf of the Company Group in
the course of Executive’s employment.

8.2   Executive understands that such information is confidential, and he agrees
not to reveal such information to anyone outside the Company so long as the
confidential or secret nature of such information shall continue. Executive
further agrees that he will at no time use such information in competing with
all or any portion of the Company Group. At such time as Executive shall cease
to be employed by the Company, he will surrender to the Company all papers,
documents, writing and other property produced by him or coming into his
possession by or through his employment and relating to the information referred
to in this paragraph, and the Executive agrees that all such materials will at
all times remain the property of the Company.   9.   NONCOMPETITION AND
NONSOLICITATION COVENANT   9.1   Noncompetition. In return for the consideration
stated in this Agreement, including the receipt of Confidential Information by
Executive and the promise of the Company to provide the Executive with
Confidential Information, the Executive agrees that, during his Employment and
for two (2) years after the termination of Employment, Executive shall not
directly or indirectly possess an ownership interest in, manage, control,
participate in, consult with, or render services for any other person, firm,
association or corporation, engaged in the business of the Company without the
prior written consent of the Company, in the United States or any other
geographic area where the Company is conducting business, because such activity
would unavoidably and unfairly compromise the Company’s legitimate, protectable
business interests in its Confidential Information, clients, employees,
suppliers, and business relationships.   9.2   Executive agrees that he shall
not, either directly or indirectly, during Executive’s Employment and for two
(2) years after termination of Employment, in any capacity whatsoever (either as
an employee, officer, director, stockholder, proprietor, partner joint venturer,
consultant or otherwise) (a) solicit, contact, call upon, communicate with, or
attempt to communicate with any of the Company clients or potential clients for
the purpose of providing services to such client, or (b) sell any services to
any client or potential client of the Company.

12



--------------------------------------------------------------------------------



 



9.3   Nonsolicitation. Executive agrees that he shall not directly or indirectly
during Executive’s Employment and for two (2) years after termination of
Employment, through any other entity, either alone or in conjunction with any
other person or entity employ, solicit, induce, or recruit, any person employed
by the Company at any time within the one (1) year period immediately preceding
such employment, solicitation, inducement or recruitment.   9.4   For the
purposes of this Agreement, “potential client” shall be defined as those
entities for which Executive has had access to Confidential Information during
his Employment, and “client” shall be defined as those entities with which the
Company has conducted any business during the twelve (12) month period prior to
termination of the Employment. For the purposes of this Agreement, “services”
shall mean activities performed by the Company at any time within the one
(1) year period preceding termination of Executive’s Employment.   9.5  
Executive agrees that it is his intention that any restriction contained in this
section that is determined to be unenforceable be modified by any court having
jurisdiction to be reasonable and enforceable, and, as modified, to be fully
enforced.   9.6   The Company will not unreasonably withhold its consent under
Section 9.1 to the Executive’s employment after the Employment, by a corporation
that competes with Company, but only if before starting the new employment, the
Executive provides the Company with a document in form and substance reasonably
satisfactory to the Company, signed by both the Executive and such corporation,
containing (i) a written description of the Executive’s duties in the new job,
and (ii) specific assurances that in the new job the Executive will neither use
nor disclose the Company’s Confidential Information.   9.7   Executive
acknowledges and agrees that the restrictive covenants contained herein are
reasonable in time, territory and scope, and in all other respects. If a
Tribunal determines that any of the restrictions set forth in this Section 9 are
unreasonably broad or otherwise unenforceable under applicable law, then
(i) such determination shall be binding only within the geographical
jurisdiction of the Tribunal, and (ii) the restriction will not be terminated or
rendered unenforceable, but instead will be reformed (solely for enforcement
within the geographic jurisdiction of the Tribunal) to the minimum extent
required to render it enforceable.   10.   CHANGE OF CONTROL   10.1   Special
Severance Benefits.

  (a)   If, during the specific time periods listed in subparagraph (b), the
Employment is terminated by any of the specific events listed there, then the
Executive will be entitled to the following benefits (“Special Severance
Benefits”):

  (1)   all benefits that would be provided under this Agreement in the event of
a termination of the Employment without Cause by the Company, with the

13



--------------------------------------------------------------------------------



 



      Severance Payment paid as provided in subparagraph (c) below, instead of
as provided in Section 6 of this Agreement; and     (2)   a special, additional
severance payment (“Special Severance Payment”) equal to one-half (.5) times the
highest Base Salary in effect (i) during the 12 months immediately prior to the
Termination Date or (ii) during the Employment, if the Employment has lasted
less than 12 months.

  (b)   The specific termination events and time periods in which the Executive
will be entitled to the Special Severance Benefits are as follows:

  (1)   the Executive’s Employment is terminated by the Company, for any reason
other than Cause, at any time during the period beginning on the Change of
Control date and ending at 5 pm Houston time on the date two (2) years after the
Change of Control date; or     (2)   the Executive Resigns for Good Reason at
any time during the period beginning on the Change of Control date and ending at
5 pm Houston time on the date two (2) years after the Change of Control date.

  (c)   The Special Severance Payment and the Severance Payment required by this
Agreement shall be made to the Executive, in cash or immediately-available
funds, in a lump sum within ten (10) business days following the Termination
Date.     (d)   Payments pursuant to this Agreement shall not be deemed to
constitute continued employment beyond the Termination Date.     (e)   As a
condition to providing the Executive with the Special Severance Benefits, the
Company will require the Executive to first execute a release.

10.2   A Change of Control shall be deemed to have occurred if any of the
following events occurs after the Effective Date:

  (a)   The consummation of a Merger Transaction if (a) the Company is not the
surviving entity and (b) as a result of the Merger Transaction, 50 percent or
less of the combined voting power of the then-outstanding securities of the
other party to the Merger Transaction, immediately after the date of Change of
Control, are held in the aggregate by the holders of Voting Stock immediately
prior to the date of Change of Control.     (b)   The consummation of a Sale
Transaction.     (c)   Any Person, other than the Permitted Holders, becomes the
Beneficial Owner, directly or indirectly, of more than 50 percent of the
outstanding Voting Stock.     (d)   The stockholders of the Company approve the
dissolution of the Company.

14



--------------------------------------------------------------------------------



 



  (e)   During any period of twenty-four (24) consecutive months, the
replacement of a majority of the members of the Board who were members of the
Board at the beginning of such period, and such new members shall not have been
(i) nominated or appointed to the Board pursuant to the terms of an agreement
with the Company, (ii) nominated for election or selected as a director by a
duly constituted nominating committee (or a subcommittee thereof) of the Board
or (iii) approved by a vote of at least a majority of the members of the Board
then still in office who either were members of the Board at the beginning of
such period or whose election as a member of the Board was so previously
approved.

10.3   Simultaneously with the occurrence of a Change of Control, all vesting
restrictions related to equity awards previously made to the Executive under the
Company’s Amended and Restated 2004 Stock Incentive Plan (or any prior or
successor equity incentive plans) shall lapse, and all such awards shall become
fully vested without any requirement for further action on the Executive’s part.
  11.   CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY. Anything in this Agreement
to the contrary notwithstanding in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive
upon a Change of Control, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. The Gross-Up Payment shall be paid
to the Executive no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Executive remits the tax
payment to the appropriate taxing authority. Subject to the provisions of this
Section, all determinations required to be made hereunder, including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by the Accounting Firm (at the sole expense of the Company), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the date of termination of the Executive’s employment
under this Agreement, if applicable, or such earlier time as is requested by the
Company. If the Accounting Firm determines that no Excise Tax is payable by the
Executive, the Accounting Firm shall furnish the Executive with an opinion that
he has substantial authority not to report any Excise Tax on his federal income
tax return. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code, it is possible that Gross-Up Payments may be
miscalculated and may not cover the full amount of Excise Taxes due (an
“Underpayment”) consistent with the calculations required to be made hereunder.
If the Company exhausts its remedies pursuant hereto and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and

15



--------------------------------------------------------------------------------



 



    any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.   12.   COMPLIANCE WITH SECTION 409A OF THE INTERNAL
REVENUE CODE. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code (hereinafter referred to
as “Section 409A”). This Agreement shall be administered in a manner consistent
with this intent, and any provision that would cause the Agreement to fail to
satisfy Section 409A shall have no force and effect until amended to comply with
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
in the event any payment or benefit hereunder is determined to constitute
nonqualified deferred compensation subject to Section 409A, then to the extent
necessary to comply with Section 409A, such payment or benefit shall not be
made, provided or commenced until six months after Executive’s Termination Date.
Lump sum payments will be made, without interest, as soon as administratively
practicable following the six-month delay. Any installments otherwise due during
the six-month delay will be paid in a lump sum, without interest, as soon as
administratively practicable following the six-month delay, and the remaining
installments will be paid in accordance with the original schedule. For purposes
of Section 409A, the right to a series of installment payments shall be treated
as a right to a series of separate payments. Each separate payment in the series
of separate payments shall be analyzed separately for purposes of determining
whether such payment is subject to, or exempt from compliance with, the
requirements of Section 409A.   13.   EMPLOYEE HANDBOOKS, ETC. From time to
time, the Company may, in its discretion, establish, maintain and distribute
employee manuals or handbooks or personnel policy manuals, and officers or other
representatives of the Company may make written or oral statements relating to
personnel policies and procedures. The Executive will adhere to and follow all
rules, regulations, and policies of the Company set forth in such manuals,
handbooks, or statements as they now exist or may later be amended or modified.
Such manuals, handbooks and statements do not constitute a part of this
Agreement nor a separate contract, and shall not be deemed as amending this
Agreement or as creating any binding obligation on the part of the Company, but
are intended only for general guidance.   14.   OTHER PROVISIONS   14.1   This
Agreement shall inure to the benefit of and be binding upon (i) the Company and
its successors and assigns and (ii) the Executive and the Executive’s heirs and
legal representatives, except that the Executive’s duties and responsibilities
under this Agreement are of a personal nature and will not be assignable or
delegable in whole or in part without the Company’s prior written consent.  
14.2   All notices and statements with respect to this Agreement must be in
writing and shall be delivered by certified mail return receipt requested; hand
delivery with written acknowledgment of receipt; or overnight courier with
delivery-tracking capability. Notices to the Company shall be addressed to the
Company’s chief executive officer or chief financial or accounting officer at
the Company’s then-current headquarters offices.

16



--------------------------------------------------------------------------------



 



    Notices to the Executive may be delivered to the Executive in person or to
the Executive’s then-current home address as indicated on the Executive’s pay
stubs or, if no address is so indicated, as set forth in the Company’s payroll
records. A party may change its address for notice by the giving of notice
thereof in the manner hereinabove provided.   14.3   If the Executive Resigns
for Good Reason because of (i) the Company’s failure to pay the Executive on a
timely basis the amounts to which he is entitled under this Agreement or (ii)
any other breach of this Agreement by the Company, then the Company shall pay
all amounts and damages to which the Executive may be entitled as a result of
such failure or breach, including interest thereon at the maximum non-usurious
rate and all reasonable legal fees and expenses and other costs incurred by the
Executive to enforce the Executive’s rights hereunder and the Executive will be
relieved of all obligations under Section 9 (noncompetition).   14.4   This
Agreement sets forth the entire present agreement of the parties concerning the
subjects covered herein except for any equity incentive award agreements between
the Company and the Executive. There are no promises, understandings,
representations, or warranties of any kind concerning those subjects except as
expressly set forth herein or therein.   14.5   Any modification of this
Agreement must be in writing and signed upon the express consent of all parties.
Any attempt to modify this Agreement, orally or in writing, not executed by all
parties will be void.   14.6   If any provision of this Agreement, or its
application to anyone or under any circumstances, is adjudicated to be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability will
not affect any other provision or application of this Agreement which can be
given effect without the invalid or unenforceable provision or application and
will not invalidate or render unenforceable such provision or application in any
other jurisdiction.   14.7   This Agreement will be governed and interpreted
under the laws of the State of Texas.   14.8   No failure on the part of any
party to enforce any provisions of this Agreement will act as a waiver of the
right to enforce that provision.   14.9   Termination of the Employment, with or
without Cause, will not affect the continued enforceability of this Agreement.  
14.10   Section headings are for convenience only and shall not define or limit
the provisions of this Agreement.   14.11   This Agreement may be executed in
several counterparts, each of which is an original. It shall not be necessary in
making proof of this Agreement or any counterpart hereof to produce or account
for any of the other counterparts. A copy of this Agreement manually signed by
one party and transmitted to the other party by FAX or in image form via email

17



--------------------------------------------------------------------------------



 



    shall be deemed to have been executed and delivered by the signing party as
though an original. A photocopy of this Agreement shall be effective as an
original for all purposes.

By signing this Agreement, the Executive acknowledges that the Executive (1) has
read and understood the entire Agreement; (2) has received a copy of it; (3) has
had the opportunity to ask questions and consult counsel or other advisors about
its terms; and (4) agrees to be bound by it.
Executed and effective as of the Effective Date.

              COMSYS IT Partners, Inc.,       EXECUTIVE
 
           
By:
           
 
           
Name:
  Larry L. Enterline       Ken R. Bramlett, Jr.
Title:
  Chief Executive Officer        

18



--------------------------------------------------------------------------------



 



Exhibit A
Schedule 1

     
Office
  Charlotte, North Carolina
 
   
Position
  Senior Vice President, General Counsel and Secretary
 
   
Base Salary
  $276,723 per year
 
   
Standard Bonus Potential
  50% of base salary
 
   
Minimum PTO
  29 business days (which includes 7 paid holidays designated by COMSYS)
 
   
Specific benefits
  $1,000 per month car allowance and reimbursement of club dues consistent with
policy for similarly situated employees

 



--------------------------------------------------------------------------------



 



Exhibit B
Annual Bonus Plan for Ken R. Bramlett, Jr.
Except as otherwise approved in any year, Executive is eligible to receive an
annual incentive bonus equal to 50% of Base Salary if 100% of the Company EBITDA
Plan (as defined below) is achieved as set forth in this document (the “Bonus
Potential”). No incentive will be provided unless a minimum of 90% of the EBITDA
Plan is achieved. The incentive bonus potential increases if the EBITDA Plan is
overachieved, according to the following schedule:

     
90% of EBITDA Plan achieved
  50% of Bonus Potential
95% of EBITDA Plan achieved
  75% of Bonus Potential
100% of EBITDA Plan achieved
  100% of Bonus Potential
105% of EBITDA Plan achieved
  150% of Bonus Potential
110% of EBITDA Plan achieved
  200% of Bonus Potential

No additional Bonus Potential will be earned for any EBITDA above 110% of EBITDA
Plan.
The 2009 EBITDA Plan amount shall be as determined by the Board.
The bonus payable hereunder will be prorated between targeted achievement
levels.
Annual incentive bonuses will be paid by March 15 of the calendar year following
the year in which the bonus is earned.

 



--------------------------------------------------------------------------------



 



Exhibit C
Corporate, Civic, and Charitable Board Positions Held by Executive
Board Member, World Acceptance Corporation
Board Member, Raptor Networks Technology, Inc.
Executive Committee, Charlotte Wine & Food Weekend

 